United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 11, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-40275
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CUTBERTO ARNOLDO CASSO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 2:04-CR-431-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Cutberto Arnoldo Casso appeals the sentence imposed

following his guilty-plea conviction for possession with intent

to distribute approximately 596 kilograms of marijuana.         Casso

argues that the district court erred under United States v.

Booker, 543 U.S. 220 (2005), by sentencing him pursuant to a

mandatory guidelines scheme.

     Because Casso raises this argument for the first time on

appeal, we review only for plain error.     See United States v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40275
                                 -2-

Valenzuela-Quevedo, 407 F.3d 728, 732 (5th. Cir.), cert. denied,

126 S. Ct. 267 (2005).   Although the mandatory application of the

Sentencing Guidelines constitutes error that is now clear in

light of Booker, Casso has not shown that this error affected his

substantial rights.   See id.; United States v. Pennell, 409 F.3d

240, 245 (5th Cir. 2005).   The fact that Casso was sentenced at

the lowest end of the Guidelines does not indicate that his

sentence would likely have been different under advisory

Guidelines.   See United States v. Bringier, 405 F.3d 310, 317-18

& n.4. (5th Cir.), cert. denied, 126 S. Ct. 264 (2005).

     AFFIRMED.